t c memo united_states tax_court rolf kirsch petitioner v commissioner of internal revenue respondent docket no filed date rolf kirsch pro_se daniel j parent for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure and all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure an addition_to_tax under sec_6651 in the amount of dollar_figure petitioner resided in auburn california when he timely filed his petition following a concession the issues are whether petitioner may deduct certain away from home and car and truck expenses as trade_or_business_expenses may deduct on schedule c certain draws paid to him by his business may deduct health insurance premiums on schedule c and is liable for an addition_to_tax under sec_6651 for filing his return late the facts may be summarized as follows petitioner operated a machine shop kirsch machine shop as a sole_proprietorship in santa clara california from until in petitioner sold his home in the santa clara area and moved his family to auburn california--approximately miles away from the machine shop the reason for the move was that the quality of life was thought to be better in auburn during petitioner spent weeknights in motels in santa clara and drove back to auburn on weekends petitioner also performed an unspecified amount of driving for his business during the week petitioner withdrew dollar_figure from his machine shop business during to provide himself a salary draw and paid dollar_figure for health insurance in that year respondent concedes that petitioner is entitled to use the filing_status of married_filing_separately on schedule c of petitioner's federal_income_tax return petitioner deducted dollar_figure as away from home expenses dollar_figure in car and truck expenses and draw expenses of dollar_figure he also claimed a deduction for health insurance premiums in the amount of dollar_figure respondent received petitioner's return on date upon examination respondent disallowed the deductions related to away from home car and truck and draw expenses respondent also determined that the deduction for petitioner's health insurance premiums was treated incorrectly and allowed him a deduction from gross_income of percent of the amount_paid as a result of the schedule c adjustments which turned the reported business loss into a business profit respondent determined that petitioner was liable for self-employment_income tax as a general_rule deductions for personal living_expenses are disallowed under sec_262 326_us_465 sec_162 however allows taxpayers to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including traveling expenses including amounts expended for meals_and_lodging while away from home in the pursuit of a trade_or_business with regard to deductions claimed under sec_162 the expense must be reasonable and necessary incurred while away from home and incurred in pursuit of a trade_or_business commissioner v flowers supra this court has consistently held that a taxpayer's home for purposes of the second prong of the flowers test is the vicinity of the taxpayer's principal_place_of_business or employment not the taxpayer's personal_residence or place of abode if such residence or place of abode is at a place different from the location of the place of employment 74_tc_578 49_tc_557 34_tc_611 furthermore the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors commissioner v flowers supra pincite in flowers the taxpayer resided in jackson mississippi but worked about miles away in mobile alabama the court denied his claimed travel_expenses stating that the expenses were not incurred in pursuit of the business of his employer had his post of duty been in jackson the cost of maintaining his home there and of commuting or driving to work concededly would be non-deductible living and personal expenses lacking the necessary direct relation to the prosecution of the business whether he maintained one abode or two whether he traveled three blocks or three hundred miles to work the nature of these expenditures remained the same id pincite the court further noted that deductions would be allowed only if the employer forced the taxpayer to live somewhere other than the vicinity of the business id pincite in this case petitioner's tax_home was santa clara and he lived in auburn for personal reasons petitioner therefore is not entitled to deductions for his travel between santa clara and auburn and for expenses_incurred in santa clara regarding the travel that petitioner performed on the job petitioner has the burden of proving through records or some type of documentary_evidence that he is entitled to the deduction sec_274 petitioner offered no such evidence further the dollar_figure he deducted as a draw was used for personal living_expenses as such it is part of the business profit of the sole_proprietorship reported on schedule c and not deductible respondent's determinations are sustained turning to the health insurance issue we note that the deductibility of expenses is a matter of legislative grace 292_us_435 generally health insurance premiums are a medical expense deductible as an itemized_deduction to the extent they exceed percent of adjusted_gross_income sec_213 d c self- employed individuals however generally may deduct percent of the amount_paid for health insurance from gross_income without the restrictions imposed on other medical expense deductions sec_162 we therefore sustain respondent's disallowance of the schedule c deduction for health insurance premiums and uphold the allowance of an adjustment to income for self-employed health insurance pursuant to sec_162 with regard to the addition_to_tax for failure_to_file a timely return pursuant to sec_6651 the addition_to_tax will apply unless the taxpayer can show that the failure_to_file a timely return was due to reasonable_cause and not to willful neglect sec_6651 rule a petitioner indicated that he filed his return late because he did not think he owed any_tax a taxpayer's belief that a return is not required to be filed may constitute reasonable_cause under sec_6651 if supported by advice from a competent adviser who has been informed of the relevant facts beales v commissioner tcmemo_1992_608 although petitioner had his return prepared by a professional tax service there is no indication that the preparer was informed of the relevant facts and that petitioner's failure to timely file was based on competent advice respondent's determination is sustained to reflect the foregoing decision will be entered under rule
